NUMBER 13-20-00370-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

             IN THE INTEREST OF R.J.V.R., A CHILD
____________________________________________________________

             On appeal from the 377th District Court
                   of Victoria County, Texas.
____________________________________________________________

                       ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Appellant filed a notice of appeal on August 25, 2020, attempting to appeal an

order of termination of appellant’s parental rights. On August 25, 2020 and September

29, 2020, the clerk of this court informed appellant the notice of appeal was not timely

filed. This defect has not been cured.

      Accordingly, we ABATE the appeal and REMAND the cause to the trial court for

further proceedings consistent with this order. Upon remand, the trial court shall

determine whether appellant has abandoned this appeal; if not, the trial court shall
determine whether appellant is entitled to new court-appointed counsel. If the trial court

determines that new counsel should be appointed, the name, address, email address,

telephone number, and state bar number of newly appointed counsel shall be included in

the order appointing counsel. If the trial court determines appellant has abandoned this

appeal and/or is not entitled to new court-appointed counsel, it shall issue such findings.

        The trial court shall further cause its findings and/or order to be included in a

supplemental clerk’s record to be filed with the Clerk of this Court on or before the

expiration of fifteen days from the date of this order. 1

        It is so ordered.



                                                                 PER CURIAM


Delivered and filed the
15th day of October, 2020.




        1 Appeals in parental termination and child protection cases are governed by the rules of appellate

procedure for accelerated appeals and include additional expedited deadlines and procedures. See TEX.
R. APP. P. 28.4. In accordance with the limited time for consideration of these appeals, this Court has
expedited the time allowed to determine whether appellant has abandoned this appeal. See id.
                                                    2